                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    WILLIAM NESBITT,                       :
         Plaintiff,                        :
                                           :        No. 3:18-CV-00699 (VLB)
           v.                              :
                                           :
    BRUCE BEMER,                           :        October 30, 2018
        Defendant.                         :
                                           :
                                           :
                                           :
                                           :

     MEMORANDUM OF DECISION GRANTING MOTION FOR RECONSIDERATION
            AND GRANTING MOTION TO STAY [DKTS. 28 AND 31]

          Before the Court are Defendant’s Motion for Reconsideration [Dkt. 28],

requesting that the Court reconsider its Order denying Defendant’s Motion to

Stay pursuant to 18 U.S.C. § 1595(b)(1) [Dkt. 19], and Defendant’s Motion to Stay

in the Interest of Justice [Dkt. 31], requesting that the Court stay this civil action

until the state criminal proceeding against Defendant concludes. For the

following reasons, the Motion for Reconsideration [Dkt. 28] is GRANTED and the

Motion to Stay in the Interest of Justice [Dkt. 31] is GRANTED.1


     I.         Procedural History


          This civil action was filed in the Connecticut Superior Court, Judicial

District of Fairfield at Bridgeport, on March 23, 2018. [Dkt. No. 1 (Def.’s Notice of

Removal) ¶ 4]. Plaintiff, William Nesbitt (“Nesbitt”), alleges, inter alia, that



1The Court construes Defendant’s second Motion to Stay [Dkt. 31] as a
supplement to Defendant’s first Motion to Stay [Dkt. 19].
                                               1
Defendant Bruce Bemer (“Bemer”), violated the Trafficking Victims Protection Act

(“TVPA”), actionable pursuant to 18 U.S.C. § 1595(a). Id. Bemer removed the state

action to the District of Connecticut on the grounds that the plaintiff’s TVPA claim

“aris[es] under the Constitution, laws, or treaties of the United States.” See 28

U.S.C. § 1441(c)(1); [Dkt. 1 (Notice of Removal)]. The Court has supplemental

jurisdiction over the plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).


             A. Civil Proceeding


      Nesbitt alleges in his complaint that beginning on or about March, 2010,

until about November, 2014, Nesbitt was in a relationship with Bemer in which

Bemer would pay Nesbitt to “engage in lewd and perverted acts, sexual and

otherwise, and would also ask Nesbitt to attempt to recruit other young men to do

likewise.” [Dkt. 1, ¶ 3]. Nesbitt’s complaint contains five claims against Bemer: (1)

violation of the Connecticut Unfair Trade Practices Act (“CUTPA”), Conn. Gen.

Stat. § 42-110a; (2) violation of the Trafficking Victims Protection Act (“TVPA”), 18

U.S.C. § 1595(a); (3) assault and battery; (4) reckless and wanton conduct; and (5)

intentional infliction of emotional distress.


             B. Criminal Proceeding


      On March 28, 2017, Bemer was arrested and charged with patronizing a

prostitute who is a minor or the victim of trafficking, in violation of Conn. Gen.

Stat. § 53a-83(c), and conspiracy to commit trafficking, in violation of Conn. Gen.

Stat. § 53a-192a. [Dkt. 28 (Def.’s Mot. for Reconsideration), at 2].




                                           2
      In Bemer’s first Motion to Stay, he argued without asserting any

particularized facts supporting this claim that Nesbitt is a victim of the

occurrence which gave rise to the criminal action against Bemer and, therefore, a

stay of the civil action is mandatory under the TVPA. [Dkt. 19 (Def.’s

Memorandum of Law in Support of Mot. To Stay), at 2]. Specifically, Bemer

argued only that:


      This civil action undoubtedly arises from the same occurrence for
      which the Defendant is currently being prosecuted. As noted above,
      the Defendant is being prosecuted by the State of Connecticut for
      patronizing trafficked individuals and conspiring to commit
      trafficking. The arrest warrant for the Defendant cites to at least
      fifteen victims of the alleged criminal enterprise. Based upon the
      Plaintiff’s civil complaint, he alleges to be a victim of the same
      trafficking enterprise for which the Defendant is currently being
      prosecuted. Accordingly, the evidence the Plaintiff will seek to prove
      his case in this civil action is the same evidence which the State will
      use in seeking to convict the Defendant.



[Id., at 2]. Bemer did not allege Nesbitt was named as a victim or otherwise

mentioned in the criminal indictment, arrest warrant or in any discovery produced

in the criminal case. Bemer did not attach any documentation to support his

factual conclusion. He also did not offer offer any reasoned analysis from which

the court could determine whether the cases arose out of the same facts and

were thus parallel proceedings.


       In opposition to the Motion to Stay, Nesbitt argued the information filed in

the state criminal action alleges that Bemer solicited approximately four victims.

[Dkt. 24-1 (Pl.’s Obj. to Def.’s Mot. To Stay, Memorandum in Support), Ex. B, ¶ 31].

All four victims were involved in an alleged human trafficking ring, in which

                                          3
Bemer is charged with conspiring. [Id., ¶ 6]. Nesbitt further alleges that he had a

separate relationship with Bemer in which Bemer paid Nesbitt for sexual

encounters and asked Nesbitt to solicit other individuals for Bemer. [Id., ¶ 3].

Nesbitt swore he did not know the individuals named in the trial information

concerning the state-alleged ring. [Dkt. 24, at 22-3].


      In support of his opposition to the original motion to stay Nesbitt also filed

an affidavit stating that he had reviewed the criminal information and arrest

warrant filed against Bemer and was not a victim of the occurrence giving rise to

the criminal prosecution. [Dkt. 24-1, Ex. C., at 1-2]. In essence, Nesbitt asserted

that he had a private intimate relationship with Bemer separate and distinct from

the relationships Bemer is alleged to have had with the alleged victims in the

state indictment. Bemer did not file a reply asserting any facts tending to show

the instant case and the state criminal case were parallel proceedings, other than

noting the similarity of the charged conduct. [Dkt. 19]


      The Court denied the first Motion to Stay, holding that Bemer did not prove

that the cases were parallel, “‘aris[ing] out of the same occurrences’” underlying

the state criminal case. [Dkt. 26] (citing 18 U.S.C. 1595(b)(1)). Subsequently,

Bemer filed this Motion for Reconsideration [Dkt. 28] and Motion to Stay in the

Interest of Justice [Dkt. 31]. He submits that “the Court was deprived of a full

record upon which to render its decision because of Plaintiff’s one-sided affidavit

and because of the then-pending procedural posture of the case, i.e., the Court

was deprived of the Defendant’s reply brief." [Dkt. No. 26, at 2].



                                          4
   II.    Defendant’s Motion for Reconsideration


   The Court first addresses Bemer’s Motion for Reconsideration. [Dkt. No. 28].

The Court sua sponte noted it would consider a motion to stay pursuant to the

statutory provision 18 U.S.C. § 1595(b)(1) because of the compelling

constitutional rights at issue. [Dkt. No. 18]. That provision reads, “[a]ny civil

action filed under subsection (a) shall be stayed during the pendency of any

criminal action arising out of the same occurrence in which the claimant is the

victim.” § 1595(b)(1). Thereafter, Bemer filed a Motion to Stay [Dkt. 19]. The

Court denied Bemer’s motion, noting that Bemer did not prove that Nesbitt is a

victim of the occurrence giving rise to the state criminal action. [Dkt. 26]. Bemer

then filed this Motion for Reconsideration.


   Pursuant to D. Conn. Local R. 7(c), motions for reconsideration “shall be filed

within seven days of the filing of the decision or order from which relief is

sought.” Failing to timely file a motion for reconsideration constitutes sufficient

grounds for denying the motion. Lopez v. Smiley, 375 F. Supp. 2d 19, 21 (D. Conn.

2005). However, Courts in this District have exercised their discretion to review

even untimely motions. Palmer v. Sena, 474 F. Supp. 2d 353, 354 (D. Conn. 2007);

Lopez v. Smiley, 375 F. Supp. 2d 19, 21 (D. Conn. 2005) (Court will exercise its

discretion to address [plaintiff’s] untimely motion for [reconsideration], in view of

the issues raised in the [motion] and since defendants do not claim any prejudice

from the delay); Cope v. Wal-Mart Stores E., LP, Civil Action No. 3:15-cv-01523

(CSH), 2017 U.S. Dist. LEXIS 168123, at *7 (D. Conn. Oct. 11, 2017) (Courts in this

District have exercised their discretion in reviewing even untimely motions when

                                          5
the movant puts forth a reasonable excuse for failing to timely file). The Court

denied Bemer’s Motion to Stay on June 1, 2018. [Dkt. 26]. Bemer then filed his

Motion for Reconsideration on June 14, 2018, seven days past the deadline for

filing. See [Dkt. 28]. Although Bemer gives no excuse for the untimeliness of the

motion, the Court will exercise its discretion to review the motion.


   “Motions for reconsideration shall not be routinely filed and shall satisfy the

strict standard applicable to such motions.” D. Conn. Local R. 7(c)(1). “Such

motions will generally be denied unless the movant can point to controlling

decisions or data that the court overlooked in the initial decision or order…” Id.

The grounds justifying reconsideration are “an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992). “The standard for granting a motion for

reconsideration is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked,

in other words, that might reasonably be expected to alter the conclusion reached

by the court.” Shrader v CSX Transp., 70 F.3d 255, 257 (2d Cir. 1995). A motion to

reconsider should not be granted when the movant seeks to relitigate an issue

that has already been decided. Id. See Zdanok v. Glidden Co., Durkee Famous

Foods Div., 327 F.2d 944, 953 (2d Cir 1964).


   Furthermore, “even if . . . parties [can] request district courts to revisit earlier

rulings, the moving party must do so within the strictures of the law of the case

doctrine.” Virgin Atl. Airways, Ltd. 956 F.2d at 1255. The “law of the case”

                                           6
doctrine prescribes that an issue already decided by the court at one stage of

litigation becomes binding precedent to be followed during subsequent stages of

the same case. Liona Corp. v. PCH Assocs. (In re PCH Assocs.), 949 F.2d 585, 592

(2d Cir. 1991). When a court has ruled on an issue, that decision should generally

be adhered to by that court in subsequent stages in the same case unless

“cogent and compelling reasons militate otherwise”. De Johnson v. Holder, 564

F.3d 95, 99 (2d Cir. 2009) (internal quotation marks omitted). However, this

doctrine is discretionary and does not limit a court’s power to reconsider an

issue. Liona Corp., at 592. Applying the strict standard for reconsideration and

considering law of the case doctrine, the Court determines that reconsideration is

necessary in order to prevent manifest injustice.


   Although Bemer does not point to any intervening change of controlling law,

he has brought forth additional facts in support of his request for consideration

and appears to suggest the procedural posture of the criminal case constrained

his ability to make a more fulsome argument. In light of this supplemental

information discussed in detail below and the gravity of Bemer's constitutional

rights at issue, the Court determines that reconsideration is in order.


   III.   Defendant's Renewed Motion to Stay


   Bemer argues that similarity in wording between Nesbitt’s complaint and that

of another civil litigant’s complaint in Connecticut Superior Court should move

the court to reconsider its decision. Bemer states “notably, Plaintiff’s TVPA

allegation is substantively indistinguishable from the TVPA allegation in John


                                         7
Doe v. Bemer et al. (FBT-CV-XX-XXXXXXX-S), a case involving plaintiffs who were

named in the Arrest Warrant Application.” [Dkt. 28, at 3-4]. Bemer points out that

in Doe v. Bemer (-2760-S) the plaintiffs allege the following:


   ‘The defendant, Bruce Bemer, is an individual who engaged in a continuous
   course of depraved and corrupt business activity over many years, targeting
   mentally disabled and/or drug addicted individuals and/or minors for sexual
   exploitation and/or willingly engaged in a conspiracy to sexually traffic
   individuals, including the plaintiffs, throughout the State of Connecticut and
   other states, for financial gain and/or depraved sexual gratification in lieu of or
   in addition to financial gain. Bemer, upon information and belief and an
   opportunity for further discovery, has been infected with the HIV virus for
   decades and knowingly engaged in unprotected sexual acts with the plaintiffs
   without disclosure of the fact that he is/was infected with HIV.’
[Id., at 4] (citations omitted). Bemer compares this language to the complaint in

the instant case, which contains the following passage:


   ‘The defendant, Bruce Bemer, is an individual who engaged in a continuous
   course of depraved and corrupt business activity over many years, targeting
   vulnerable individuals for sexual exploitation, and who willingly engaged in a
   conspiracy to sexually abuse and traffic individuals, including plaintiff,
   throughout the State of Connecticut, for financial gain and/or sexual
   gratification in lieu of or in addition to financial gain. The defendant, upon
   information and belief, and an opportunity for further discovery, has been
   infected with the HIV virus for decades and knowingly engaged in unprotected
   sexual acts with the plaintiff without disclosure of the fact that he is/was
   infected with HIV.’
[Dkt. 37, ¶ 2 (emphasis added)].


   The complaint to which Bemer refers in his motion was filed on March 5, 2018.

Doe v. Bemer, No. FBT-CV-XX-XXXXXXX-S (Super. Ct. 2017) (CT Judicial Case

Lookup). The complaint in Doe was amended to reflect the above language on

March 5, 2018. Doe, Dkt. No. 204 (Pl. Req. Amend Comp.), at 3-4. Thereafter,

Nesbitt filed the present civil action against Bemer in Connecticut Superior Court



                                          8
on March 22, 2018. [Dkt. 28, at 1]. The Court agrees with Bemer that the wording

of the complaint is nearly identical to the civil action.


   Bemer introduces evidence that Nesbitt moved to consolidate his case with

state court cases filed by plaintiffs who are named as victims of the scheme at

issue in the criminal action. [Dkt. 28, at 5]. Bemer states in his motion for

reconsideration. “[w]hen this case was pending in the Superior Court, the Plaintiff

moved to consolidate his case with [four other pending state proceedings]

because ‘all five cases arise out of the same factual setting.’” [Id.]. “Bemer

attached as Exhibit A to his renewed Motion to Stay Nesbitt's Motion to

consolidate admitting as much. [Id.]. Thus while the case was in the Connecticut

Superior Court, Nesbitt admitted this case arose out of the same facts as the civil

cases brought by the alleged victims of the criminal conduct charged in the

indictment. Two of the four civil pending cases are cases which do involve

individuals who were named in the Arrest Warrant Application. [Id.].


   Nesbitt argues in his objection to Bemer’s first Motion to Stay that he has

reviewed the Arrest Warrant Application and is not listed as a victim nor is he a

victim. [Dkt. 24, at 3]. Indeed, the Court has reviewed the Information and Arrest

Warrant Application, and concludes that none of the victims listed in the report

allege they were ever at Bemer’s office at New England Cycle Center. Nesbitt, in

his complaint, alleges that all of the misconduct took place at that location. [Dkt.

1 (Pl. Comp.)]. These lacunae do not affect the court's analysis.




                                           9
   An “information shall be a plain, concise and definite written statement of the

offense charged. [It] need not contain a formal commencement, a formal

conclusion or any other matter not necessary to such statement.” Conn. Practice

Book § 36-13. “It may be alleged in a single count that the means by which the

defendant committed the offense are unknown or that the defendant committed

the offense by one or more specified means.” Id. An information need not name

every victim for the offense charged. The information is solely a summary of

alleged facts against the accused used to determine the judicial authority if there

is “sufficient evidence or cause to justify the bringing . . . of such information . .

..” Conn. Gen. Stat. § 54-56. Nor need it state all places in which the offense

charged occurred. [Id.]. Even in the Arrest Warrant Application itself, the affiant

states, “because this affidavit is being submitted for the limited purpose of

securing a criminal complaint and arrest warrant the affiant has not included each

and every fact regarding this investigation of which the affiant is aware.” [Dkt.

No. 24 (Pl.’s Obj. to Def.’s Mot. To Stay, Ex. B), at ¶4]. “Rather, the affiant has set

forth only the facts necessary to establish probable cause to believe that Bruce

Bemer has violated [Conn. Gen. Stat. § 53a-82(c)(2)(A)]. . . .” [Id.]. A conspiracy

need not occur at a single place and all of the conspirators need not participate in

or even be aware of all aspects of the conspiracy. State v. Pond . 315 Conn. 451

(2015)


   Critical to the Court's analysis is the language of Nesbitt's complaint. A close

reading of the complaint reveals Nesbitt's claim alleges Bemer engaged in

conduct not only with him, but with other unspecified individuals for financial


                                          10
gain. [Dkt. No. 37, ¶ 2]. Thus, Nesbitt's complaint does allege the type of conduct

charged in the criminal indictment and also the civil cases filed by the victims of

the conduct charged in the criminal indictment. While the Amended Complaint

does not identify the other individuals or state how Bemer intended to reap

financial gain, the complaint is sufficiently broad to come within the possible

ambit of the conduct for which Bemer is criminally charged. This conclusion is

firmly supported by Nesbitt's admission in his motion to consolidate that this

case arises out of the same facts and should be tried together with the cases filed

by victims of Bemer's alleged criminal conduct.


   Finally, Nesbitt, has not opposed the persuasive arguments made in the

current motion for reconsideration. Although he is not required to file an

opposition, his failure to challenge or explain his complaint or the admission in

his motion to consolidate and to challenge Bemer's persuasive arguments leaves

little doubt that critical facts not brought to the fore earlier should be considered.


   While this conclusion is not drawn from information which Bemer could not

have brought forth in the first instance, manifest justice compels the Court to

consider the constitutional implications of denying the motion to stay. As

Defendant took the unorthodox step of filing a second motion on the same

subject as his motion to reconsider, the Court considers the second Motion to

Stay to be a supplement to the original motion. The Court will therefore exercise

its discretion and reconsider whether to stay this case.




                                          11
   IV.     Motion To Stay


   The power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants. Louis Vuitton Malletier S.A. v.

LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012); citing Landis v. N. Am. Co, 299 U.S.

248 (1936). A district court has the discretionary authority to stay a civil

proceeding pending the outcome of a parallel criminal case. Bridgeport Harbour

Place I, LLC v. Ganim, 269 F. Supp. 2d 6, 8 (D. Conn. 2002). “Courts have

generally been concerned about the extent to which continuing the civil

proceeding would unduly burden a defendant’s exercise of his rights under the

Fifth Amendment, which provides that ‘[n]o person . . . shall be compelled in any

criminal case to be a witness against himself.’” Louis Vuitton, at 97. A stay can

protect a defendant from making a “Hobson’s choice” of choosing to be

prejudiced in the civil litigation if the defendant asserts his Fifth Amendment

privilege, or from being prejudiced in the criminal proceeding if he or she waives

that privilege in the civil litigation. Id.


   Bemer argues that, until the conclusion of his criminal proceeding, he will be

forced to assert his Fifth Amendment right against self-incrimination in response

to discovery requests and depositions. [Dkt. No. 31, at 5]. “[E]vidence of other

sexual misconduct is admissible in a criminal case to establish that the defendant

had a tendency or a propensity to engage in aberrant and compulsive sexual

misconduct . . . .” Conn. Code of Evidence 4-4(b). “[E]vidence of other crimes,

wrong or acts of a person is admissible . . . to prove intent, identity, malice,

                                              12
motive, common plan or scheme, absence of mistake or accident, knowledge, a

system or criminal activity or an element of the crime, or to corroborate crucial

prosecution testimony.” Conn. Code of Evidence 4-4(c). Discovery of facts

concerning Nesbitt's claim that Bremer engaged in misconduct with other

individuals for financial gain will be greatly hampered by Bemer's inevitable

invocation of his Fifth Amendment right against incrimination.


      The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial . . . .” U.S. CONST.

Amend. VI. Civil discovery is intrusive and time consuming. Engaging in civil

discovery, including depositions and interrogatory compliance, may inhibit

Bemer’s ability to zealously defend this civil case while at the same time

preserving his right to defend against the criminal charges. To the extent he is

forced to make the “Hobson’s choice” between protecting his financial interests

by defending himself in this civil action and his penal interests by defending

himself in the criminal charges, his Sixth Amendment rights to a fair and speedy

trial will be abridged if not denied.


   It is now clear that any effort to seek discovery about Bremer's conduct either

with other individuals or for financial gain as alleged in Nesbitt's complaint is

likely to draw an objection on the basis of the Fifth or Sixth Amendment or

perhaps deprive Bemer of his constitutional right of access to the courts. See Ex

parte Hull, 312 U.S. 546 (1941).




                                          13
         Defendant failed in the first instance to sustain his burden of

establishing that this case is parallel to the criminal case. Defendant simply

seeks to re-litigate an issue previously decided by putting forth facts available to

be presented in the first instance. The Court, mindful of its role as a neutral

arbiter and not an advocate for either party, the Court concludes that the

constitutional issues at stake are of sufficient gravity that denying a stay would

be manifestly unjust to the defendant for the same reasons the Court decided to

reconsider its decision not to stay the case. It would also be judicially inefficient

as the Court would inevitably be tasked to resolve discovery disputes predicated

on these constitutional principles. Allowing the case to proceed on that basis is

inconsistent with the first and most fundamental rule of civil procedure, Federal

Rule of Civil Procedure 1, which is to secure the just, speedy, and inexpensive

determination of every action and proceeding. Fed. R. Civ. P. 1.




                                         14
   V.    Conclusion


   For the foregoing reasons, Defendant’s Motion for Reconsideration is

GRANTED and Defendant’s Motion to Stay in the Interest of Justice is GRANTED.

As the case cannot be adjudicated, it is dismissed without prejudice to re-

opening by either party within seventy (70) days after entry of a final judgment in

State v. Bemer, Docket No. CR17-0155220-S. The parties are ORDERED to file

within 21 days of any motion to reopen a Rule 26(f) Planning Report requesting

entry of a scheduling order.


SO ORDERED this 30th day of October, 2018, at Hartford, Connecticut.



                                              __________/s/____________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge




                                         15
